         Case 1:18-cv-02122-JEJ Document 94 Filed 01/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG MOSS,                             :     1:18-cv-2122
                                        :
                    Plaintiff,          :
             v.                         :     Hon. John E. Jones III
                                        :
OFFICER ANDREW MILLER,                  :
et al.,                                 :
                                        :
                    Defendants.         :

                                  MEMORANDUM

                                  January 13, 2021

      The Court previously granted the pro se Plaintiff an opportunity to file

belated objections to the Magistrate Judge’s Report and Recommendation in view

of the Plaintiff’s letters to the Court wherein he advised that he had not received a

copy Magistrate Judge’s Report and Recommendation in this matter and therefore

had missed the window to lodge objections. (Doc.88). The Court has now received

Plaintiff’s nun pro tunc objections (Doc. 89) and the Defendants’ responses

thereto. (Docs. 90-92). Thus this matter is ripe for our consideration.

      A review of the Plaintiff’s belated objections gives us no reason to alter our

previous adoption of the Magistrate Judge’s Report and Recommendation and our

dismissal of this case. Plaintiff raises no new arguments or facts, but rather

expresses his disagreement with the Magistrate Judge’s reasoning. Plaintiff further

argues that since the Magistrate Judge ordered the service of his amended
        Case 1:18-cv-02122-JEJ Document 94 Filed 01/13/21 Page 2 of 2




complaint, the Magistrate Judge was essentially estopped from later dismissing the

case for failure to state a claim. This is incorrect. While the Magistrate Judge may

have found that the complaint passed muster under the dictates of 28 U.S.C. §

1915(e) so that he granted Plaintiff in forma pauperis status and ordered service,

that does not prevent the Magistrate Judge from reexamining the vitality of the

complaint when tested by a Fed. R. Civ. P. 12(b)(6) motion. That is precisely what

occurred here.

      Accordingly, and for the reasons stated by Magistrate Judge Arbuckle in his

comprehensive Report and Recommendation (Doc. 82) and further explained

within our July 22, 2019 Order dismissing the case (Doc. 84), we shall overrule the

Plaintiff’s belated objections. Our decision of July 22, 2019 remains unaltered.

      A separate Order shall follow.
